Third District Court of Appeal
                               State of Florida

                          Opinion filed March 30, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-2369
                         Lower Tribunal No. 13-12061
                             ________________


                             Lawanda Jean Bell,
                                    Appellant,

                                        vs.

                    Reverse Mortgage Solutions, Inc.,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Lisa S. Walsh,
Judge.

      Law Offices of Matthew Troccoli, P.A., and Matthew Joseph Troccoli, for
appellant.

     McCalla Raymer LLC, and Kaivon Yasinian (Fort Lauderdale), for appellee.


Before SHEPHERD, ROTHENBERG and SCALES, JJ.

     PER CURIAM.
      The record before this Court does not establish that the trial court abused its

discretion in denying Appellant Lawanda Jean Bell’s Florida Rule of Civil

Procedure 1.540 motion to vacate a foreclosure judgment and foreclosure sale.

Canakaris v. Canakaris, 382 So. 2d 1197, 1203 (Fla. 1980).

      Affirmed.




                                         2